PER CURIAM.
Jara C. Uzenda seeks to appeal the district court’s order denying relief on her 42 U.S.C.A. § 1983 (West Supp.2001) complaint. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we deny Uzenda’s motion for leave to proceed in for-ma pauperis and dismiss the appeal on the reasoning of the district court. See Uzenda v. Stroman, No. CA-01-2212-4-22 (D.S.C. June 25, 2001; Oct. 23, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.